[grouponlogo2a01.jpg]



January 29, 2013


Kalyanaraman Srinivasan (Kal Raman)
11828, NE 41st lane,
Kirkland, WA 98033


Via E-mail




Dear Kal:


This letter will serve as an amendment to your original offer letter dated April
19, 2012 as follows:


1)
Removal of the contingency to relocate to Chicago within one year of your start
date; and

2)
To extend the corporate housing provision until such time as mutually agreed
between you and Groupon.



All other terms of your employment remain unchanged.




Sincerely,


/s/ Brian Schipper


Brian Schipper
Senior Vice President, Human Resources
Groupon, Inc.
























I have read this letter agreement in its entirety, and agree to and accept the
amended terms and conditions of employment as stated above.






Dated:     January 29, 2013            /s/ Kal Raman                        
Kalyanaraman Srinivasan (Kal Raman)




